Citation Nr: 1027738	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  00-20 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include posttraumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The Veteran served on active duty from January 1951 to July 1957.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the Columbia, 
South Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).  In July 2004, the Veteran was afforded a Travel 
Board hearing before an Acting Veterans Law Judge (VLJ).  A 
transcript of that hearing is of record and associated with the 
claims folder.  In January 2005, the Board remanded the instant 
claim for further development.  

In November 2006, the Board observed that the Acting VLJ that 
conducted the July 2004 Travel Board hearing, was no longer 
employed by the Board and the Board remanded the Veterans' claim 
so that he could be scheduled for an additional hearing before 
another VLJ sitting at the RO.  In April 2007, the Board again 
remanded the claim for a Travel Board hearing.  In June 2007, the 
Veteran submitted a Motion to Advance on the Docket.  In 
October 2007, he was afforded a Travel Board hearing before the 
undersigned.  In November 2007, the Board granted the Veteran's 
Motion to Advance on the Docket.  In December 2007, the claim was 
remanded for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.






REMAND

The Veteran claims that service connection for a chronic acquired 
psychiatric disorder to include PTSD is warranted as he incurred 
the claimed disability as the result of his Korean War combat 
experiences, in-service racial attacks, and/or in-service sexual 
trauma.  

VA very recently amended its adjudication regulations governing 
service connection for PTSD by liberalizing in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Specifically, the final rule 
amended 38 C.F.R. § 3.304(f), by redesignating current paragraph 
(f)(3) and (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with who VA has contracted; confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 (July 13, 
2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.

As part of its December 2007 Remand, the Board directed that the 
Veteran be afforded a VA psychiatric examination, to include an 
opinion as to whether it is more likely than not (i.e., 
probability greater than 50 percent); at least as likely as not 
(i.e., probability of 50 percent); or less likely than not (i.e., 
probability less than 50 percent) that any identified chronic 
acquired psychiatric disability originated during active service; 
is etiologically related to the Veteran's Korean War-related 
experiences, reported in-service racial harassment, and/or his 
alleged sexual assault; or is in any other way causally related 
to active service.  Such an examination was conducted in April 
2010.  

Notably, the Veteran was diagnosed as having anxiety disorder, 
not otherwise specified.   The examiner concluded the Veteran did 
not present with a diagnosis of PTSD.  The Board notes that the 
negative opinion appears to have been based in part of the 
observation that the Veteran did not specify a significant in-
service stressor that had been verified.  Reference was made to 
the Veteran's general stress and fear of being in Korea.  An 
earlier February 2005 VA examination, by contrast, included the 
"diagnostic impression" that the Veteran suffered from PTSD due 
to his experiences in Korea.  The Board is unclear as to the 
significance, if any, of there being a diagnostic impression 
versus a diagnosis.  Thus, based on the above referenced changes 
made to 38 C.F.R. § 3.304(f) and the Veteran's general assertion 
that his in-service stressors include his fear of hostile 
military activity, the Board finds that the April 2010 VA 
examination report/opinion is fundamentally flawed.  A new 
examination is therefore required.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate).

In addition to the foregoing, the RO/AMC was supposed to ensure 
that all notification and development action required by the VCAA 
be completed.   Neither of the aforementioned requirements were 
performed.  The RO/AMC did not inform the Veteran of what he 
needed to provide to VA for his sexual assault and/or racial 
harassment stressors, nor did the RO/AMC address sexual assault 
or racial harassment in the psychiatric opinion in the April 2010 
VA examination opinion.  

The RO/AMC failed to comply with the Board's December 2007 remand 
instructions.  A remand by the Court or the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. App. 
268,271 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

 Accordingly, the case is REMANDED for the following action:

1.  Review the claims files and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO/AMC should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 
3.102, 3.159, 3.326(a) (2009) are fully met.  
The AMC/RO should provide the Veteran what 
the evidence must show to support a claim for 
service connection for PTSD based upon 
personal assault and in particular the 
liberalizing regulations now set forth in . 
38 C.F.R § 3.304(f)(3).   

2.  Schedule the Veteran for a VA examination 
for compensation purposes which is 
sufficiently broad to accurately determine 
the current nature and severity of his 
chronic acquired psychiatric disabilities.  
Send the claims folders to the examiner for 
review of pertinent documents therein prior 
to examination of the Veteran. The 
examination report should specifically state 
that such a review was conducted.  All 
indicated tests and studies should be 
accomplished and the findings then reported 
in detail.  

In reviewing the Veteran's claims file, the 
examiner should identify and examine all 
records indicating any signs/indicators or 
change of behavior or performance subsequent 
to the claimed assault alleged by the Veteran 
to have occurred during active service, and 
offer an opinion as to the clinical 
significance, if any, of such evidence to 
changes.  The examiner should then express an 
opinion as to whether it is at least as 
likely as not (at least a 50 percent 
probability) that any in-service assault or 
experiences described by the Veteran 
occurred.  If the examiner determines that 
any claimed in-service assault occurred, he 
or she should make a determination as to 
whether it is at least as likely as not that 
the Veteran has an acquired psychiatric 
disorder as a result of the alleged assault.

The examiner should also be asked to confirm 
whether the Veteran's claimed in-service 
stressor, to include his general fear of 
hostile military activity and/or reported in-
service racial harassment, is adequate to 
support a diagnosis of PTSD and whether the 
veteran's symptoms are related to the claimed 
stressor.  The specific stressor or stressors 
supporting such a diagnosis should be 
identified.  

If an acquired psychiatric disability other 
than PTSD is diagnosed, the examiner should 
advance an opinion as to 


whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any identified chronic 
acquired psychiatric disability originated 
during active service or is otherwise 
etiologically related to his active service.

Rationale for all opinions should be 
provided.  If the examiner cannot provide an 
opinion without resort to mere speculation, 
such should be stated with supporting 
rationale.

3.  Thereafter, readjudicate the Veteran's 
claim of entitlement to service connection 
for a chronic acquired psychiatric disorder 
to include PTSD.  If the benefit sought on 
appeal remains denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, to include PTSD due 
to personal assault and the new liberalizing 
PTSD regulation, since the issuance of the 
last SSOC.  The Veteran should be given the 
opportunity to respond to the SSOC. 

The Veteran  has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

